DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 4/15/2022, is acknowledged. Claims 1 – 13, 16, 19, and 21 – 25 are amended. Claim 17 is canceled. Claim 26 is newly entered. Claims 1 – 16 and 18 – 26 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 16 and 18 – 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “before the metal film contacts the second bonding material, an entirety of the second bonding material is located within a perimeter of the metal film in a top plan view”. The Examiner asserts that there is no support in the original disclosure for such a claim limitation. It is noted that Applicant has cited [0020], [0026], and [0028], as well as Figs. 2A-B and 3A-B as alleged support for the claim limitation in question. [0020] discloses the general presence of a metal film on the lower surface of the optical member. [0026] discloses that an area of the second bonding material before placing the optical member is smaller than the area of the lower surface of the optical member. Notably, no relationship between the metal film and second bonding material area is disclosed. [0028] discloses the relative ratio of the area of the second bonding material to the area of the optical member, the Examiner again noting that no relationship between the second bonding material and metal film is disclosed. It is noted that none of the aforementioned citations, as well as anywhere else throughout the disclosure, provide support for the limitation that the second bonding material exist in its entirety within a perimeter of the metal film in a top plan view, prior to contact. 
Even further, none of the Figures provide explicit support for the limitation in question, as Figs. 2A and 3A do not indicate the presence of the metal film at all. Fig. 2B illustrates after mounting and is thus not relevant to eh claim limitation, and Fig. 3B by itself cannot provide support for the limitation in question as it cannot be determined whether the metal film disposed on the lower surface of the optical member extends across the entire width of the optical member. As the specification does not provide any further clarification on this matter, the required support for the limitation in question is not present.
Claims 2 – 16 and 18 – 26 are rejected for their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim recites “wherein a metal film is disposed on a lower surface of at least one of the one or more -5-Atty. Dkt. No. 098822-0193 submounts”. It is noted that in independent claim 1, form which claim 18 depends, a “metal film” has already been attributed as being present on a lower surface of the optical member. Thus, reference to “a metal film” in the present claim renders the claim unclear as one term is being used to refer to two separate structures. The Examiner respectfully recommends Applicant amend “metal film” to “second metal film” or another distinguishing term, in order to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.











Claims 1, 5, 7, 9 – 11, 13 – 15, 18, 20 – 21, and 24 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-228401 (“Fujimoto”; of record, English machine translation provided 02/25/2019 cited herein) in view of US 2013/0081759 (“Endoh”; of record), JP 2001-272582 (“Ando”; English machine translation provided 2/11/2021 cited herein), and US 2001/0003049 (“Fukasawa”; of record).
Regarding claim 1, Fujimoto teaches a method of manufacturing a laser package ([0046] – “semiconductor laser device”) comprising: providing a plurality of laser devices ([0046]; Fig. 1D, 3-4), each comprising: a submount ([0048], L 1; Fig. 1D, 3), and an edge-emitting semiconductor laser element disposed on the submount ([0050], L 1; Fig. 1D, 4); providing an optical member ([0046]; Fig. 1D, 5 – “reflection member”); providing a substrate having an upper surface (Fig. 1D, 1); disposing a first bonding material on the upper surface of the substrate at locations at which the plurality of laser devices are to be placed (Fig. 1D, 2A), and disposing a second bonding material on the upper surface of the substrate at locations at which the optical member is to be placed (Fig. 1D, 2B); placing the plurality of laser devices on the upper surface of the substrate via the first bonding material ([0048]), and placing the optical member on the upper surface of the substrate via the second bonding material ([0051]); and collectively heating the plurality of laser devices and the one or more optical members on the substrate, so as to bond the plurality of laser devices and the optical member to the substrate via the first and second bonding materials ([0028]; [0036]).
Fujimoto does not explicitly teach that the first and second bonding materials contain metal nanoparticles or metal sub-micron particles and one or more organic solvent, nor that there is no pressing during the step of heating the plurality of laser devices and the optical member on the substrate. Fujimoto teaches that the first and second bonding materials may comprise solder ([0028]).
Endoh teaches a bonding material comprising silver nanoparticles coated with an organic substance, and a dispersion medium (Abstract). Endoh teaches that the dispersion medium, is preferably octanediol, an organic solvent ([0016]). Further, Endoh teaches that the bonding material exhibits bonding strength without a heat treatment procedure under pressurized conditions ([0012]), thus allowing use of the bonding material with material which has only mechanical strength insufficient to withstand pressurization ([0008]).
It would have been obvious to an ordinarily skilled artisan to utilize the bonding material and method taught by Endoh within the manufacturing method taught by Fujimoto. The bonding material taught by Endoh exhibits bonding strength even without heat treatment under pressurized conditions (e.g. pressing), and thus is usable with components which do not possess a sufficient mechanical strength to withstand pressurized heat treatment.
Fujimoto does not explicitly teach that a metal film is disposed on a lower surface of the optical member, and that the second bonding material protrudes from at least three sides of the optical member in a top plan view and contacts at least three lateral surfaces of the metal film after the optical member is placed on the upper surface of the substrate via the second bonding material.
Ando teaches a semiconductor optical module and a method for mounting semiconductor laser chips and light receiving elements on the main surface of a supporting silicon platform substrate ([0001]). Ando teaches that lower electrodes are disposed on the lower surface of the light receiving elements ([0024]; Fig. 15, #46). Further, Ando teaches that the lower electrodes are slightly smaller than the adhesive layers, which are made by metallizing solder ([0024]; Fig. 15, #42). Ando teaches that this sizing of the lower electrodes in comparison to the adhesive layers allows for the lower electrodes to be securely fixed to the support substrate ([0024]). Even further, Fukusawa teaches a method for manufacturing a semiconductor device (abstract), including a step of placing semiconductor elements upon a substrate mounting board ([0861]; [0879]; Figs. 130 & 134, #332). Fukusawa teaches that when mounting components, it is advantageous if solder extends up the side surfaces of the terminals to be mounted (Figs. 130 & 134, #336 & #354 respectively), in order to realize definite solder bonding ([0861], L 5-8; [0878], L 4-7).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of both Ando and Fukusawa and 1) dispose a lower electrode on the lower surface of the optical member, and 2) mount the laser devices and optical member/reflection member of Fujimoto such that the first and second bonding material extends beyond the sides of the members and up the side surfaces of the laser devices and optical/reflection member, respectively. The lower electrode, when made to be smaller than the size of the adhesive layer it is attached to, may be securely fixed to the support substrate, and by mounting the components in this way, definite bonding can be realized.
The Examiner notes that an ordinarily skilled artisan would appreciate the lower electrodes taught by Ando to be equivalent to a metal film as claimed. As represented in Fig. 15 as #45 and #46, they appear to have the same structure and function as metal films 2b and 2c as depicted in the instant specification, in Figure 2B. Moreover, as Ando teaches that the adhesive layers 41 and 42 are melted and larger in size than the lower electrodes, an ordinarily skilled artisan would have expected the lateral sides of the lower electrodes to come into contact with the molten adhesive, equivalent to the first and second bonding material, thereby satisfying the requirement for the second bonding material to contact at least three lateral surfaces of the metal film/lower electrode.
Further, the Examiner notes that if second bonding material were to extend up side surfaces of the optical member in the manner illustrated in Figs. 130 and 134 of Fukusawa, an ordinarily skilled artisan would expect that, in a top plan view, the second bonding material would protrude from at least three sides of the optical member.
Further, regarding the claimed limitation that before the metal film contacts the second bonding material, an entirety of the second bonding material is located within a perimeter of the metal film in a top plan view, and after the optical member is placed on the upper surface of the substrate via the second bonding material, Ando teaches that the end of the adhesive portion, which may be formed by metallizing solder ([0024], L 1-2), for fixing the semiconductor laser chip and the light receiving element to the support substrate is retracted inward from the emission surface and the light receiving surface, respectively ([0032]). Further, Ando teaches that this ensures there is no problem in light transmission due to protrusion of the end of the adhesive layer ([0032]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ando into Fujimoto, and retract the end of the first and second bonding material inward from the emission surface of the laser device, and the light receiving surface of the optical member, respectively. These retractions would ensure that no problems occur in light transmission due to protrusion of the end of the first and/or second bonding material.
Although Ando does not explicitly teach that the adhesive is retracted such that it is located only within the boundaries/perimeter of a projection of the metal film prior to contact with the metal film, the Examiner asserts that such a condition is simply an avenue by which the amount of bonding material used to mount the optical member is limited. It has been held that mere changes in proportion do not have patentable significance, unless the claimed difference in relative dimensions results in a difference in performance (MPEP 2144.04 IV A). The instant specification gives no indication that the aforementioned claim limitation results in any difference in properties whatsoever. As such, it is simply an obvious matter of design choice. 
Thus, the fact that Applicants have claimed that the bonding material be recessed such that it be located only within the boundaries/perimeter of a projection of the metal film upon the substrate prior to contact, cannot distinguish over the prior art unless it can be shown that the degree to which Applicant has recessed the bonding material results in criticality or unexpected results over the encompassing teaching of recession as disclosed in Ando. As the present claim limitation has no explicit support in the present specification, there is a prima facie understanding that this is not the case.
Regarding claim 5, Fujimoto does not explicitly teach that in the steps of placing the plurality of laser devices and placing the optical member, in a top plan view, at least one of the laser devices is placed such that an end of each corresponding submount that is to face the optical member is located between a disposed position of the first bonding material and a disposed position of the second bonding material.
As previously discussed, Ando teaches a semiconductor optical module and a method for mounting semiconductor laser chips and light receiving elements on the main surface of a supporting silicon platform substrate ([0001]). Ando teaches that the end of the adhesive portion, which may be formed by metallizing solder ([0024], L 1-2), for fixing the semiconductor laser chip and the light receiving element to the support substrate is retracted inward from the emission surface and the light receiving surface, respectively ([0032]). Further, Ando teaches that this ensures there is no problem in light transmission due to protrusion of the end of the adhesive layer ([0032]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ando into Fujimoto, and retract the end of the first and second bonding material inward from the emission surface of the laser device, and the light receiving surface of the optical member, respectively. These retractions would ensure that no problems occur in light transmission due to protrusion of the end of the first and/or second bonding material.
Further, it is evident from the figures of Ando that the ends of each corresponding chip are located outwards from a disposed position of the bonding material (see Fig. 15, 41-42). Thus, an arrangement incorporating the teachings of Ando with respect to the light emitting surface of the laser devices and the light receiving surface of the optical member would satisfy the claim limitations regarding relative positioning of the ends of the laser devices with respect to the disposed position of the first and second bonding material.
Regarding claim 7, Fujimoto does not explicitly teach that in the steps of placing the plurality of laser devices and placing the optical member, in a top plan view, the optical member is placed such that an end of the optical member that is to face an adjacent one of the laser devices is located between a disposed position of the first bonding material and a disposed position of the second bonding material.
As previously discussed, Ando teaches a semiconductor optical module and a method for mounting semiconductor laser chips and light receiving elements on the main surface of a supporting silicon platform substrate ([0001]). Ando teaches that the end of the adhesive portion, which may be formed by metallizing solder ([0024], L 1-2), for fixing the semiconductor laser chip and the light receiving element to the support substrate is retracted inward from the emission surface and the light receiving surface, respectively ([0032]). Further, Ando teaches that this ensures there is no problem in light transmission due to protrusion of the end of the adhesive layer ([0032]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ando into Fujimoto, and retract the end of the first and second bonding material inward from the emission surface of the laser device, and the light receiving surface of the optical member, respectively. These retractions would ensure that no problems occur in light transmission due to protrusion of the end of the first and/or second bonding material.
Further, it is evident from the figures of Ando that the ends of each corresponding chip are located outwards from a disposed position of the bonding material (see Fig. 15, 41-42). Thus, an arrangement incorporating the teachings of Ando with respect to the light emitting surface of the laser devices and the light receiving surface of the optical member would satisfy the claim limitations regarding relative positioning of the end of the optical member with respect to the disposed position of the first and second bonding material.
Regarding claim 9, Fujimoto does not explicitly teach that in the step of placing the plurality of laser devices and the optical member, at least one of the submounts is brought in contact with the first bonding material such that, in a top plan view, an end of a bonded position of the first bonding material facing the optical member is located between a corresponding one of the laser devices and the optical member.
As discussed previously, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fukusawa and mount the laser devices and optical member/reflection member of Fujimoto such that the first and second bonding material extends beyond the sides of the members and up the side surfaces of the laser devices and optical/reflection member, respectively. By mounting the components in this way, definite bonding can be realized.
The Examiner notes that if second bonding material were to extend up side surfaces of the optical member in the manner illustrated in Figs. 130 and 134 of Fukusawa, an ordinarily skilled artisan would expect that, in a top plan view, an end of a bonded position of the first bonding material facing the optical member would be located between a corresponding one of the laser devices and the optical member.
Further, the Examiner notes that it has been held that simple changes in size/proportion, shape, and rearrangement of parts are an indicium of obviousness (MPEP 2144.04 IV A-B, VI C). Further, the instant specification explicitly teaches such a configuration as disadvantageous, as bonding material may rise up the laser device and possibly block the laser light emitted from said laser device (Instant Application: [0032]). Thus, as there is no disclosed or inherent advantage imparted by such a configuration, the Examiner asserts that such configuration is only an obvious choice of design.
Regarding claim 10, Fujimoto does not explicitly teach that in the steps of placing the plurality of laser devices and placing the optical member, the optical member is brought in contact with the second bonding material such that, in a top plan view, an end of the optical member facing an adjacent one of the laser devices is located between an end of a bonded position of the first bonding material and an end of a bonded position of the second bonding material.
As previously discussed, Ando teaches a semiconductor optical module and a method for mounting semiconductor laser chips and light receiving elements on the main surface of a supporting silicon platform substrate ([0001]). Ando teaches that the end of the adhesive portion, which may be formed by metallizing solder ([0024], L 1-2), for fixing the semiconductor laser chip and the light receiving element to the support substrate is retracted inward from the emission surface and the light receiving surface, respectively ([0032]). Further, Ando teaches that this ensures there is no problem in light transmission due to protrusion of the end of the adhesive layer ([0032]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ando into Fujimoto, and retract the end of the first and second bonding material inward from the emission surface of the laser device, and the light receiving surface of the optical member, respectively. These retractions would ensure that no problems occur in light transmission due to protrusion of the end of the first and/or second bonding material.
Further, it is evident from the figures of Ando that the ends of each corresponding chip are located outwards from a disposed position of the bonding material (see Fig. 15, 41-42). Thus, an arrangement incorporating the teachings of Ando with respect to the light emitting surface of the laser devices and the light receiving surface of the optical member would satisfy the claim limitations regarding relative positioning of the end of the optical member with respect to the bonded position of the first and second bonding material.
Regarding claim 11, Fujimoto further teaches that in the steps of placing the plurality of laser devices and placing the optical member, the optical member is brought in contact with the second bonding material such that, in a top plan view, an end of the optical member facing an adjacent one of the laser devices matches an end of a bonded position of the second bonding material (see Fig. 1D, ends of 5 & 2B match).
Regarding claim 13, Fujimoto further teaches that the optical member comprises a light-reflecting surface configured to reflect light in an upward direction ([0033]; Fig. 1D, 5b).
Regarding claim 14, Fujimoto further teaches that the plurality of laser devices comprises at least six laser devices (see Fig. 1B, 12 laser devices (ref. characters 3 & 4) shown).
Regarding claim 15, Fujimoto further teaches that the plurality of laser devices are placed in rows and columns (see Fig. 1B).
Regarding claim 16, the Examiner notes that Fujimoto does not explicitly teach that a quantity of the optical members corresponds to a quantity of the laser devices. Rather, Fujimoto teaches embodiments wherein one optical member is used for a plurality of laser devices (for example, see Fig. 1B, #5).
The Examiner notes that it has been held that the mere duplication of parts has no patentable significance, unless a new and unexpected result is produced (MPEP 2144.04 VI B). Thus, the fact that Fujimoto teaches only a single optical member, whereas the instant claim claims an amount of optical members to correspond to a quantity of the laser devices, does not distinguish the claim over the prior art, as no new and unexpected result would be produced from the mere duplication of optical members.
Regarding claim 18, Fujimoto does not explicitly teach that a metal film is disposed on a lower surface of at least one of the one or more submounts, and in a cross-sectional view, the first bonding material protrudes from a lateral side of said at least one submount so as to be in contact with a lateral face of the metal film.
As previously discussed, Ando teaches a semiconductor optical module and a method for mounting semiconductor laser chips and light receiving elements on the main surface of a supporting silicon platform substrate ([0001]). Ando teaches that lower electrodes are disposed on the lower surface of the semiconductor laser chips ([0024]; Fig. 15, #45). Further, Ando teaches that the lower electrodes are slightly smaller than the adhesive layers, which are made by metallizing solder ([0024]; Fig. 15, #41). Ando teaches that this sizing of the lower electrodes in comparison to the adhesive layers allows for the lower electrodes to be securely fixed to the support substrate ([0024]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ando into Fujimoto and dispose a lower electrode on the lower surface of the one or more submounts for the laser devices. This lower electrode, when made to be smaller than the size of the adhesive layer it is attached to, may be securely fixed to the support substrate.
The Examiner notes that an ordinarily skilled artisan would appreciate the lower electrodes taught by Ando to be equivalent to a metal film as claimed. As represented in Fig. 15 as #45 and #46, they appear to have the same structure and function as metal films 2b and 2c as depicted in the instant specification, in Figure 2B. Moreover, as Ando teaches that the adhesive layers 41 and 42 are melted and larger in size than the lower electrodes, an ordinarily skilled artisan would have expected the lateral sides of the lower electrodes to come into contact with the molten adhesive, equivalent to the first and second bonding material.
Regarding claim 19, as discussed previously, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fukusawa and mount the laser devices and optical member/reflection member of Fujimoto such that the first and second bonding material extends beyond the sides of the members and up the side surfaces of the laser devices and optical/reflection member, respectively. By mounting the components in this way, definite bonding can be realized.
The Examiner notes that if first bonding material were to extend up side surfaces of the laser devices in the manner illustrated in Figs. 130 and 134 of Fukusawa, an ordinarily skilled artisan would expect that, in a top plan view, the first bonding material would protrude from all four sides of the laser devices.
Regarding claim 20, Fujimoto does not explicitly teach that, in a top plan view, the second bonding material exists only on a half of the optical member that is farther from the laser device.
Ando teaches a semiconductor optical module and a method for mounting semiconductor laser chips and light receiving elements on the main surface of a supporting silicon platform substrate ([0001]). Ando teaches that the end of the adhesive portion, which may be formed by metallizing solder ([0024], L 1-2), for fixing the semiconductor laser chip and the light receiving element to the support substrate is retracted inward from the emission surface and the light receiving surface, respectively ([0032]). Further, Ando teaches that this ensures there is no problem in light transmission due to protrusion of the end of the adhesive layer ([0032]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ando into Fujimoto, and retract the end of the first and second bonding material inward from the emission surface of the laser device, and the light receiving surface of the optical member, respectively. These retractions would ensure that no problems occur in light transmission due to protrusion of the end of the first and/or second bonding material.
Although Ando does not explicitly teach that the adhesive is retracted such that it exists only on a half of the light receiving device that is farther from the semiconductor laser chip, the Examiner asserts that such a condition was found by Applicants only through optimization through routine experimentation, and thus does not distinguish over the prior art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II A). The Examiner asserts that the general condition of recessing a bonding composition from a side of an optical member which is configured to receive light from a laser device is known in the prior art, as is discussed at length in Ando. Further, Ando provides motivation to do so, in that problems in light transmission due to protrusion of the end of the adhesive layer may be avoided. Thus, the fact that Applicants have claimed that the bonding material be recessed such that it exist only on a half of the optical member that is farther from the laser device, cannot distinguish over the prior art unless it can be shown that the degree to which Applicant has recessed the bonding material results in criticality or unexpected results over the encompassing teaching of recession as disclosed in Ando.
Regarding claim 21, Fujimoto teaches that the optical member has an upper surface (Fig. 1D, #5a) and an inclined surface (Fig. 1D, #5b).
Fujimoto does not explicitly teach that after the step of disposing the second bonding material, and before the step of placing the optical member, in a top plan view, an entirety of the second bonding material is disposed within the perimeter of a projection of the upper surface of the optical member upon the substrate.
Ando teaches a semiconductor optical module and a method for mounting semiconductor laser chips and light receiving elements on the main surface of a supporting silicon platform substrate ([0001]). Ando teaches that the end of the adhesive portion, which may be formed by metallizing solder ([0024], L 1-2), for fixing the semiconductor laser chip and the light receiving element to the support substrate is retracted inward from the emission surface and the light receiving surface, respectively ([0032]). Further, Ando teaches that this ensures there is no problem in light transmission due to protrusion of the end of the adhesive layer ([0032]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ando into Fujimoto, and retract the end of the first and second bonding material inward from the emission surface of the laser device, and the light receiving surface of the optical member, respectively. These retractions would ensure that no problems occur in light transmission due to protrusion of the end of the first and/or second bonding material.
Although Ando does not explicitly teach that the adhesive is retracted such that it exists solely within the boundaries/perimeter of a projection of the upper surface of the optical member upon the substrate, the Examiner asserts that such a condition was found by Applicants only through optimization through routine experimentation, and thus does not distinguish over the prior art. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II A). The Examiner asserts that the general condition of recessing a bonding composition from a side of an optical member which is configured to receive light from a laser device is known in the prior art, as is discussed at length in Ando. Further, Ando provides motivation to do so, in that problems in light transmission due to protrusion of the end of the adhesive layer may be avoided. Thus, the fact that Applicants have claimed that the bonding material be recessed such that it exist only within the boundaries/perimeter of a projection of the upper surface of the optical member upon the substrate, cannot distinguish over the prior art unless it can be shown that the degree to which Applicant has recessed the bonding material results in criticality or unexpected results over the encompassing teaching of recession as disclosed in Ando.
Regarding claim 24, Fujimoto does not explicitly teach that in the step of placing the optical member on the upper surface of the substrate via the second bonding material, the optical member is placed such that, in a top plan view, the second bonding material protrudes from exactly three sides of the first optical member.
As discussed previously, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fukusawa and mount the laser devices and optical member/reflection member of Fujimoto such that the first and second bonding material extends beyond the sides of the members and up the side surfaces of the laser devices and optical/reflection member, respectively. By mounting the components in this way, definite bonding can be realized.
Ando teaches a semiconductor optical module and a method for mounting semiconductor laser chips and light receiving elements on the main surface of a supporting silicon platform substrate ([0001]). Ando teaches that the end of the adhesive portion, which may be formed by metallizing solder ([0024], L 1-2), for fixing the semiconductor laser chip and the light receiving element to the support substrate is retracted inward from the emission surface and the light receiving surface, respectively ([0032]). Further, Ando teaches that this ensures there is no problem in light transmission due to protrusion of the end of the adhesive layer ([0032]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ando into Fujimoto, and retract the end of the first and second bonding material inward from the emission surface of the laser device, and the light receiving surface of the optical member, respectively. These retractions would ensure that no problems occur in light transmission due to protrusion of the end of the first and/or second bonding material.
Further, it is noted by the Examiner that although Fujimoto illustrates an example where an optical member is flanked by laser devices on 2 sides, Fujimoto also teaches that there are embodiments wherein laser devices are disposed on only one side of the optical member ([0021], L 20-23).
The Examiner notes that, in embodiments of Fujimoto wherein laser devices are positioned on only one side of the optical member, if second bonding material were to extend to all side surfaces of the optical members in the manner illustrated in Figs. 130 and 134 of Fukusawa, except for the light receiving side of the optical member, wherein the bonding material is intentionally recessed in order to prevent light transmission problems from occurring due to protrusion of the bonding material, an ordinarily skilled artisan would expect that, in a top plan view, the second bonding material would protrude from exactly three sides of the optical member.
Regarding claim 25, as previously discussed, it would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Fukusawa and mount the laser devices and optical member/reflection member of Fujimoto such that the first and second bonding material extends beyond the sides of the members and up the side surfaces of the laser devices and optical/reflection member, respectively. By mounting the components in this way, definite bonding can be realized.
The Examiner notes that if second bonding material were to extend up side surfaces of the optical member in the manner illustrated in Figs. 130 and 134 of Fukusawa, an ordinarily skilled artisan would appreciate that the second bonding material would be located entirely on the upper surface of the mounting substrate (analogous to #332 of Figs. 130, 134 of Fukusawa).
Regarding claim 26, Fujimoto teaches that the optical member is placed on the upper surface of the substrate via the second bonding material ([0051]). Fujimoto does not explicitly teach the thickness of the second bonding material after the optical member is mounted. However, Fujimoto does explicitly teach that the thickness of the first bonding material used to mount the plurality of laser devices upon the substrate is 3 μm ([0048], L 1-2). Such a thickness value falls within the claimed range of 0.5-5 μm. Fujimoto also teaches that the combined thickness of the bonding material and metal layers used to mount the laser submounts to the substrate is 2-10 μm, which allows for both stable production and good heat dissipation ([0030]). 
An ordinarily skilled artisan would have found it obvious to incorporate the same dimensions in mounting the optical member to the substrate, at least in order to achieve stable production. As such, the thickness of the second bonding material as suggested by Fujimoto would either fall within the claimed range of 0.5-5 μm (referring to the 3 μm example of Fujimoto), or obviate it due to an overlapping range (referring to the 2-10 μm range of Fujimoto) (MPEP 2144.05 I).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-228401 (“Fujimoto”; of record, English machine translation provided 02/25/2019 cited herein) in view of US 2013/0081759 (“Endoh”; of record), JP 2001-272582 (“Ando”; English machine translation provided 2/11/2021 cited herein), and US 2001/0003049 (“Fukasawa”; of record) as applied to claim 1, and further in view of US 2009/0294789 (“Yoshida”; of record).
Regarding claim 2, Fujimoto does not explicitly teach, before placing the plurality of laser devices and the optical member, washing lower surfaces of the submount and the optical member.
Yoshida teaches a method of manufacturing a light emitting device ([0002]). Yoshida teaches that prior to bonding a substrate to a light emitting element, the bonding surfaces of both bonding targets are cleaned ([0037], L 20-23).  Yoshida further teaches that the two bonding targets are thereby bound tightly ([0037], L 23-25).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Yoshida into Fujimoto and clean the bonding surfaces of the submount, optical member, and substrate prior to bonding the components together. Cleaning would allow for the components to be tightly bound thereafter.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-228401 (“Fujimoto”; of record, English machine translation provided 02/25/2019 cited herein) in view of US 2013/0081759 (“Endoh”; of record), JP 2001-272582 (“Ando”; English machine translation provided 2/11/2021 cited herein), and US 2001/0003049 (“Fukasawa”; of record) as applied to claim 1, and further in view of US 2007/0228105 (“Oshika”; of record).
Regarding claim 3, Fujimoto does not explicitly teach, after disposing the first bonding material and the second bonding material and before placing the plurality of laser devices and the optical member, placing the first bonding material and the second bonding material disposed on the upper surface of the substrate in a vacuum device and evacuating the vacuum device.
Oshika teaches a solder layer and substrate using the solder layer (Abstract, L 1-2). Oshika teaches that during deposition of the solder layer, a vacuum deposition apparatus is used ([0069], L 1-3), thereby suppressing the generation of voids therein ([0069], L 6-9).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Oshika into Fujimoto and deposit the bonding material in a vacuum environment. Such a vacuum environment would suppress the generation of voids within the binding material.
Moreover, the Examiner asserts that it has been held that the process of making integral or separable has been found to be an indicium of obviousness (MPEP 2144.04 V B-C). Thus, as the instant claim separates the steps of depositing bonding material and evacuating said bonding material using a vacuum device as opposed to the teachings of Oshika wherein the steps are performed simultaneously, a prima facie case of obviousness is established. 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-228401 (“Fujimoto”; of record, English machine translation provided 02/25/2019 cited herein) in view of US 2013/0081759 (“Endoh”; of record), JP 2001-272582 (“Ando”; English machine translation provided 2/11/2021 cited herein), and US 2001/0003049 (“Fukasawa”; of record) as applied to claim 1, and further in view of WO 2015/114761 (“Kodani”; of record, English machine translation provided 8/20/2020 cited herein).
Regarding claim 4, Fujimoto does not explicitly teach that in the step of collectively heating the plurality of laser devices and the optical member on the substrate, the heat is applied in a vacuum state.
Kodani teaches a method for bonding a workpiece (P 1, L 6-8). Kodani teaches that that the method includes the steps of preheating an object, and then performing intermittent plasma treatment on the object under a reduced pressure (i.e. a vacuum), whereby the object is bonded (P 3, L 16-22). Further, Kodani teaches that the combination of preheating, intermittent plasma treatment, and vacuum treatment eliminates voids within the adhesive material and removes organic material from the adhesive material, thereby carrying out a process with a high joining capability while suppressing the temperature of the workpiece (P 3, L 34-40).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kodani into Fujimoto and perform a combination preheat, intermittent plasma treatment, and vacuum treatment on the plurality of laser devices and the optical member on the substrate. The combination of preheating, intermittent plasma treatment, and vacuum treatment eliminates voids within the adhesive material and removes organic material from the adhesive material, thereby carrying out a process with a high joining capability while suppressing the temperature of the workpiece.
Regarding claim 12, Fujimoto does not explicitly teach, either in or after the step of collectively heating the plurality of laser devices and optical member, plasma processing the plurality of laser devices and the optical member mounted on the upper surface of the substrate.
Kodani teaches a method for bonding a workpiece (P 1, L 6-8). Kodani teaches that that the method includes the steps of preheating an object, and then performing intermittent plasma treatment on the object under a reduced pressure (i.e. a vacuum), whereby the object is bonded (P 3, L 16-22). Further, Kodani teaches that the combination of preheating, intermittent plasma treatment, and vacuum treatment eliminates voids within the adhesive material and removes organic material from the adhesive material, thereby carrying out a process with a high joining capability while suppressing the temperature of the workpiece (P 3, L 34-40).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Kodani into Fujimoto and perform a combination preheat, intermittent plasma treatment, and vacuum treatment on the plurality of laser devices and the optical member on the substrate. The combination of preheating, intermittent plasma treatment, and vacuum treatment eliminates voids within the adhesive material and removes organic material from the adhesive material, thereby carrying out a process with a high joining capability while suppressing the temperature of the workpiece.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-228401 (“Fujimoto”; of record, English machine translation provided 02/25/2019 cited herein) in view of US 2013/0081759 (“Endoh”; of record), JP 2001-272582 (“Ando”; English machine translation provided 2/11/2021 cited herein), and US 2001/0003049 (“Fukasawa”; of record) as applied to claim 1, and further in view of US 9450377 (“Roff”; of record).
Regarding claim 6, although Fujimoto does not explicitly teach that in the steps of placing the plurality of laser devices and placing the optical member, at least one of the plurality of laser devices is held by a holding member and is pressed onto the substrate via the first bonding material, and the holding member is subsequently separated from the laser device, there is an implicit teaching that each of the laser devices must be pressed onto the substrate via the bonding material. The use of a “holding member” to conduct such operation is extremely broad, and may be accomplished by means such as a human arm or hand, robotic arm, or conveying device, among other possibilities.
Alternatively, Roff teaches a laser diode assembly containing a plurality of laser diode chips (Abstract). Roff teaches that the laser diode chips are arranged relative to a carrier, or substrate, having a predetermined gap (10: 17-29). Roff teaches that careful and extensive positioning efforts, for instance, with a processor controlled robotic arm or placement device, may be used to place the laser diode chips (10: 34-39).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Roff into Fujimoto and utilize a robotic arm or placement device to position the laser devices onto the substrate. All of the claimed elements of the instant claim are well known in the prior art, and combination of these elements would both a) result in each element performing the same function as it did separately, and b) would lead to the predictable result of the laser devices being placed onto the substrate via the bonding material.
Regarding claim 8, although Fujimoto does not explicitly teach that in the step of placing the plurality of laser devices and the optical member, the optical member is held by a holding member and is pressed onto the substrate via the second bonding material, and the holding member is subsequently separated from the optical member, there is an implicit teaching that the optical member must be pressed onto the substrate via the bonding material. The use of a “holding member” to conduct such operation is extremely broad, and may be accomplished by means such as a human arm or hand, robotic arm, or conveying device, among other possibilities.
Alternatively, Roff teaches a laser diode assembly containing a plurality of laser diode chips (Abstract). Roff teaches that the laser diode chips are arranged relative to a carrier, or substrate, having a predetermined gap (10: 17-29). Roff teaches that careful and extensive positioning efforts, for instance, with a processor controlled robotic arm or placement device, may be used to place the laser diode chips (10: 34-39).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Roff into Fujimoto and utilize a robotic arm or placement device to position the optical member onto the substrate. All of the claimed elements of the instant claim are well known in the prior art, and combination of these elements would both a) result in each element performing the same function as it did separately, and b) would lead to the predictable result of the optical member being placed onto the substrate via the bonding material.

Claims 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-228401 (“Fujimoto”; of record, English machine translation provided 02/25/2019 cited herein) in view of US 2013/0081759 (“Endoh”; of record), JP 2001-272582 (“Ando”; English machine translation provided 2/11/2021 cited herein), and US 2001/0003049 (“Fukasawa”; of record) as applied to claim 1, and further in view of US 2013/0250520 (“Taniguchi”; of record).
Regarding claim 22, Fujimoto does not explicitly teach that after the steps of disposing the first bonding material and disposing the second bonding material, and before the steps of placing plurality of laser devices and placing the optical member, in a top plan view, a ratio of an area of the first bonding material with respect to an area of a lower surface of the submount is greater than a ratio of an area of the second bonding material with respect to an area of a lower surface of the optical member. 
It is noted that Fujimoto teaches that a goal of the disclosed semiconductor laser device is to maintain high heat dissipation of the semiconductor laser elements, which is required to maintain output ([0004]). Fujimoto does not teach that the reflecting member, or optical member, requires such intense levels of heat dissipation to function effectively. Even further, Fujimoto teaches that the adhesive member, or first bonding material, is preferably disposed on the entire back surface of the submount for the semiconductor laser device, from the viewpoint of improving heat dissipation ([0029]). The Examiner once again notes that Fujimoto does not teach that the adhesive member, or second bonding material, is disposed on the entire back surface of the reflecting member, or optical member. 
Even further, Taniguchi teaches an electronic component mounting package for mounting and accommodating electronic components, such as optical semiconductor devices ([0001]). Taniguchi teaches that in some cases, bonding material, which may be brazing material or solder ([0062], L 1-4), may be extended to the side surfaces of the electronic component to be mounted as well as the electronic component mounting package ([0068], L 6-10; Fig. 11, #4). Further, Taniguchi teaches that such a configuration of the bonding material increases the heat radiation area, thereby improving heat radiation ([0068], L 6-10), and also allows for heat conduction to the side surface of the component to be performed through the bonding material, which more efficiently radiates heat to the outside ([0068], L 14-18).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Taniguchi into Fujimoto, and extend the first bonding material to the side surfaces of the laser devices. Such a configuration of the first bonding material would increase the heat radiation area, thereby improving heat radiation, and would also allow for heat conduction to the side surface of the optical member to be performed through the second bonding material, which more efficiently radiates heat to the outside. Notably, Fujimoto teaches that a goal of the disclosed semiconductor laser device is to maintain high heat dissipation of the semiconductor laser elements, which is required to maintain output ([0004]).
Thus, the Examiner notes that an ordinarily skilled artisan would appreciate that Fujimoto sets out to maximize heat dissipation of the semiconductor laser devices, one avenue by which is by ensuring that bonding material is spread over the entirety of the back surface of the laser submount as taught by Fujimoto, as well as up the sides of the laser devices, as taught by Taniguchi. In contrast, Fujimoto never seeks to minimize heat dissipation of the reflecting or optical member, and as such, it would have been expected that Fujimoto would provide a greater ratio of an area of the first bonding material with respect to an area of a lower surface of the laser submount than of an area of the second bonding material with respect to an area of a lower surface of the optical member.
Moreover, the Examiner notes that it has been held that mere changes in proportion do not have patentable significance, unless the claimed difference in relative dimensions results in a difference in performance (MPEP 2144.04 IV A). Thus, the fact that Fujimoto does not teach that a ratio of an area of the first bonding material with respect to an area of a lower surface of the submount is greater than a ratio of an area of the second bonding material with respect to an area of a lower surface of the optical member, does not distinguish the claim over the prior art, as it is not evident how such a ratio would result in a difference in performance, and no new and unexpected result would be produced from obtaining such a ratio.
Regarding claim 23, Fujimoto does not explicitly teach that after the steps of disposing the first bonding material and disposing the second bonding material, and before the steps of placing plurality of laser devices and placing the optical member, in a top plan view, an area of the first bonding material is larger than an area of the second bonding material. 
It is noted that Fujimoto teaches that a goal of the disclosed semiconductor laser device is to maintain high heat dissipation of the semiconductor laser elements, which is required to maintain output ([0004]). Fujimoto does not teach that the reflecting member, or optical member, requires such intense levels of heat dissipation to function effectively. Even further, Fujimoto teaches that the adhesive member, or first bonding material, is preferably disposed on the entire back surface of the submount for the semiconductor laser device, from the viewpoint of improving heat dissipation ([0029]). The Examiner once again notes that Fujimoto does not teach that the adhesive member, or second bonding material, is disposed on the entire back surface of the reflecting member, or optical member. 
Even further, Taniguchi teaches an electronic component mounting package for mounting and accommodating electronic components, such as optical semiconductor devices ([0001]). Taniguchi teaches that in some cases, bonding material, which may be brazing material or solder ([0062], L 1-4), may be extended to the side surfaces of the electronic component to be mounted as well as the electronic component mounting package ([0068], L 6-10; Fig. 11, #4). Further, Taniguchi teaches that such a configuration of the bonding material increases the heat radiation area, thereby improving heat radiation ([0068], L 6-10), and also allows for heat conduction to the side surface of the component to be performed through the bonding material, which more efficiently radiates heat to the outside ([0068], L 14-18).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Taniguchi into Fujimoto, and extend the first bonding material to the side surfaces of the laser devices. Such a configuration of the first bonding material would increase the heat radiation area, thereby improving heat radiation, and would also allow for heat conduction to the side surface of the optical member to be performed through the second bonding material, which more efficiently radiates heat to the outside. Notably, Fujimoto teaches that a goal of the disclosed semiconductor laser device is to maintain high heat dissipation of the semiconductor laser elements, which is required to maintain output ([0004]).
Thus, the Examiner notes that an ordinarily skilled artisan would appreciate that Fujimoto sets out to maximize heat dissipation of the semiconductor laser devices, one avenue by which is by ensuring that bonding material is spread over the entirety of the back surface of the laser submount as taught by Fujimoto, as well as up the sides of the laser devices, as taught by Taniguchi. In contrast, Fujimoto never seeks to minimize heat dissipation of the reflecting or optical member, and as such, it would have been expected that Fujimoto would provide a greater amount of the first bonding material, used for the laser submount, than the second bonding material, used for the optical members.
Moreover, the Examiner notes that it has been held that mere changes in proportion do not have patentable significance, unless the claimed difference in relative dimensions results in a difference in performance (MPEP 2144.04 IV A). Thus, the fact that Fujimoto does not teach that an area of the first bonding material is larger than an area of the second bonding material, does not distinguish the claim over the prior art, as it is not evident how such proportions of first bonding material to second bonding material would result in a difference in performance, and no new and unexpected result would be produced from obtaining such proportions.

Response to Arguments
Applicant’s remarks filed 4/15/2022 are acknowledged and have been fully considered. Applicant has argued that the applied prior art does not teach or suggest the claim limitation “before the metal film contacts the second bonding material, an entirety of the second bonding material is located within a perimeter of the metal film in a top plan view” found in amended independent claim 1. Applicant points to the teaching in Ando that the lower electrode, noted by the Examiner to be equivalent to the claimed metal film, is smaller than the adhesive layer, noted by the Examiner to be equivalent to the claimed first and second bonding material(s).
The Examiner respectfully finds this argument to be unpersuasive. It is noted that the stage at which the bonding material must be located within the perimeter of the metal film is prior to application of the optical member to the substrate – that is, prior to actual mounting. Thus, the teaching in Ando that the adhesive member is larger than the lower electrode does not constitute a teaching away of the prior art form meeting the claimed limitation. Rather, the Examiner is of the position that the claimed limitation in question is simply an avenue by which the amount of bonding material used to mount the optical member is limited. It has been held that mere changes in proportion do not have patentable significance, unless the claimed difference in relative dimensions results in a difference in performance (MPEP 2144.04 IV A). The instant specification gives no indication that the aforementioned claim limitation results in any difference in properties whatsoever. As such, it is simply an obvious matter of design choice. 
Even further, the written description does not provide adequate support for the claim limitation in question, as discussed previously in this correspondence.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735